DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes GB 2288695 in view of Brown US 5673486.

    PNG
    media_image1.png
    410
    446
    media_image1.png
    Greyscale

Hughes discloses a wire stripper operable to strip insulation form a wire, the wire stripper comprising: an electrical wire (14); a handle portion (1, housing portion) including a connection for receiving the electrical wire (14); a motor (2) powered by the electrical wire, the motor located in the handle portion (1), the motor including a motor 

    PNG
    media_image2.png
    434
    432
    media_image2.png
    Greyscale

Hughes does not specify wherein a battery is provided and the handle has a receptacle for receiving the battery along a battery insertion axis and wherein the motor is powered by a battery.  However, Brown teaches a battery powered wire stripper wherein a handle portion (10 lower housing shown in Fig. 1) is provided with a receptacle (see Fig. 1) for a battery pack (16).  It would have been obvious to one of 
As for claim 2, the modified Hughes teaches wherein the battery insertion axis is perpendicular to the wire insertion axis.  Brown teaches wherein the handle portion is inline with the wire insertion, however, the wire insertion of Hughes is perpendicular to its housing extension.  Thus the modification would be obvious to have a housing wherein the wire insertion axis is perpendicular to the battery insertion axis (modification shown below).

    PNG
    media_image3.png
    410
    685
    media_image3.png
    Greyscale

As for claim 3, the modified Hughes teaches wherein the battery insertion axis (from right to left for insertion into the battery receptacle) is coaxial with the driveline axis (16, 22).
As for claim 4, the modified Hughes teaches wherein the battery insertion axis extends centrally through the handle portion (as taught by Brown).
As for claim 5, the modified Hughes teaches wherein the driveline axis extends centrally through the handle portion (housing portion 1).  Brown further teaches wherein the driveline axis (18) extends centrally through the handle portion.
As for claim 6, the modified Hughes teaches wherein the handle portion (1) surrounds the motor (2).
As for claim 7, the modified Hughes teaches wherein the handle portion (1) includes a first end and a second end opposite the first end, wherein the receptacle that receives the battery is located at the first end of the handle and the rotary head (34) is located at the second end of the handle (see Fig. 2 annotated above).
As for claim 8, the modified Hughes teaches wherein the motor (2) is located between the first and second end of the handle and the driveline axis extends through the first end and the second end of the handle (driveline axis extends along the shaft of the motor which extends between through the first and second ends).
As for claim 9, the modified Hughes teaches wherein the handle portion includes a first end and a second end opposite the first end, wherein the motor is located between the first end and the second of the handle and the driveline axis extends through the first end and the second end of the handle.
As for claim 10, the modified Hughes teaches wherein the receptacle that receives the battery is perpendicular to the central aperture (see annotated Fig. 2 above).
As for claim 11, the modified Hughes teaches wherein the handle portion includes a switch (Hughes, 10 or Brown 12), the switch operable to control the motor (2).
As for claim 12, the modified Hughes teaches wherein a cutting head (44) coupled to the rotary head (34) for supporting the blade, the cutting head rotatable relative to the handle in a first direction about the wire insertion axis to move the blade toward the wire insertion axis  and the cutting head rotatable relative to the handle in a second direction about the wire insertion axis, opposite the first direction, to move the blade away from the wire insertion axis (Hughes, jaws 40, 42 opened and closed by twisting adjustment ring 44, pg. 5, lines 19-21).
As for claim 13, the modified Hughes teaches wherein the cutting head (44) is capable of rotating relative to the rotary head (34) when the cutting head rotates in the first direction to move the blade toward the wire insertion axis and the cutting head is capable of rotating relative to the rotary head when the cutting head rotates in the second direction to move the blade away from the wire insertion axis.
As for claim 16, the modified Hughes teaches wherein the motor shaft (22) is fixed from rotation as the cutting head rotates in the first and the second direction.  The cutting head (adjustment ring 44) is manually adjusted and not effected by the motor shaft.
As for claim 19, the modified Hughes teaches wherein the cutting head (44) is user rotated (pg. 5, lines 16-28).
As for claim 20, the modified Hughes teaches wherein a pitch angle of the blade is defined relative to a plane that is generally perpendicular to the wire insertion axis, . 























Claims 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hughes GB 2288695 in view of Brown US 5673486 as applied to claim 12 above, and further in view of Korpos GB 2063580.

As for claims 17-18, the modified Hughes teaches wherein the stripper is provided with a first and second jaw (40,42) with one jaw having a first blade (66), but does not specify wherein the wire stripper further includes a second blade and a third blade, wherein the cutting head is rotatable in the first direction to simultaneously move the first, the second and the third blades toward the wire insertion axis and the cutting head is rotatable in the second direction to simultaneously move the first, the second and the third blades away from the wire insertion axis and wherein the first, the second and the third blades are arranged circumferentially about the wire insertion axis.

    PNG
    media_image4.png
    416
    503
    media_image4.png
    Greyscale

However, Korpos teaches a wire stripper having a cutting head (1,2,3) with a first, second, third and fourth blade (1b) wherein the cutting head (1,2,3) is rotatable in a .
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose, teach or suggest the rotary lock as claimed.  The cutting head (44) is manually rotated relative to the rotary head (34) to adjust the blade depth for cutting different size wires but does not specify a rotary lock to seize rotation of the rotary head.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723